FILED
                           NOT FOR PUBLICATION                               JUL 09 2013

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-50306

              Plaintiff - Appellee,              D.C. No. 3:11-cr-03327-MMA-2

  v.
                                                 MEMORANDUM*
MARC SADI VOGEL,

              Defendant - Appellant.



UNITED STATES OF AMERICA,                        No. 12-50513

              Plaintiff - Appellee,              D.C. No. 3:11-cr-03327-MMA-1

  v.

WE LEND MORE, INC.,

              Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                    Michael M. Anello, District Judge, Presiding

                        Argued and Submitted June 4, 2013
                              Pasadena, California

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before:        TROTT and W. FLETCHER, Circuit Judges, and STEIN, District
               Judge.**

      Marc Sadi Vogel and We Lend More, Inc., appeal their convictions for

unlawful transportation of hazardous waste, 42 U.S.C. § 6928(d)(1), unlawful

disposal of hazardous waste, 42 U.S.C. § 6928(d)(2)(A), and transportation of

hazardous waste without a manifest, 42 U.S.C. § 6928(d)(5). We affirm.

      The decision to exclude a particular piece of evidence is reviewed for abuse

of discretion. See United States v. Decoud, 456 F.3d 996, 1010 (9th Cir. 2006).

All of the evidence Vogel requested came in at trial except absent codefendant

Raul Gonzalez-Lopez’s 1992 conviction for possession of a controlled substance

with intent to sell. Given that conviction’s minimal relevance to the instant case,

the district court did not abuse its discretion in excluding it.

      Vogel did not request a jury instruction on evidence of flight of a co-

defendant, and so his challenge is subject to plain error review. United States v.

Kilbride, 584 F.3d 1240, 1247 (9th Cir. 2009). There was no plain error here. The

Ninth Circuit Model Criminal Jury Instructions “generally recommend[] against

giving specific inference instructions in such areas as flight or concealment of



          **
             The Honorable Sidney H. Stein, District Judge for the U.S. District
Court for the Southern District of New York, sitting by designation.
                                            2
identity because the general instruction on direct and circumstantial evidence is

sufficient.” 9th Cir. Model Crim. Jury Inst. 4.17 (2010).

      The district court’s jury instructions did not apply the wrong mens rea

standard. The law does not require a heightened mens rea standard for lay persons

in hazardous waste cases. See United States v. Int’l Minerals & Chem. Corp., 402

U.S. 558, 563 (1971). Nor did the district court improperly instruct the jury

regarding the mistake-of-fact defense. The district court instructed the jury that if

it had “a reasonable doubt about whether the defendants had the requisite

knowledge or intent[] because of their mistake” of fact, it must find them not

guilty. This adequately represented defendants’ theory of the case. See United

States v. Lopez-Alvarez, 970 F.2d 583, 597 (9th Cir. 1992).

      We Lend More’s convictions need not be reversed even though the

government did not introduce evidence of the company’s corporate status. We

Lend More’s corporate status is not an element of any charged offense, and the

company’s trade name (We Lend More, Inc.) provides adequate evidence of its

corporate status in any event. See United States v. Scoblick, 225 F.2d 779, 782-83

(3d Cir. 1955) (finding that, absent an objection, testimony describing a trade name

including “Inc.” “was sufficient to show . . . corporate identity”).




                                           3
      Finally, because there was no error, there was no cumulative error

warranting reversal. United States v. Romo-Chavez, 681 F.3d 955, 962 (9th Cir.

2012).

      AFFIRMED




                                         4